Title: From Thomas Jefferson to Benjamin Harrison, 1 January 1781
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council Jan. 1. 1781.

The inclosed letter conveying intelligence of a fleet appearing in our bay, came to hand yesterday. It’s size has given suspicions that it may be hostile, more especially as we have been lately informed that an embarkation was taking place at New York. I have thought it my duty to communicate it to the General assembly before their rising, as they might perhaps wish to give some advice to the Executive on this subject. I have the honor to be with the greatest esteem & respect Sir Your most obedt. servt.,

Th: Jefferson

